Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered November 1, 2000, convicting him of robbery in the third degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, the evidence was legally sufficient to establish beyond a reasonable doubt that the market value of the stolen items exceeded the $1,000 threshold needed to sustain a conviction of grand larceny in the fourth degree (see People v Irrizari, 5 NY2d 142; People v Hill, 220 AD2d 927).
Furthermore, the defendant’s claim that the jury charge was confusing and erroneous is unpreserved for appellate review (see CPL 470.05 [2]; People v Rodriguez, 187 AD2d 465). Smith, J.P., S. Miller, Friedmann and Townes, JJ., concur.